Ingraham, J.
There is a distinction between the cases, arising out of the inquiry at what place the loss occurred. In some of the cases the action was for not bringing the goods from the port of departure : and in such cases the rule of damages is the difference between the value of the goods at the place of shipment and the value at the place of destination. Such were the cases of Smith v. Richardson, (3 Caines, 219;) and Medbury v. The N. Y. and Erie Railroad Co. (26 Barb. 564.)
And where the goods are destroyed or lost in the foreign port, before the departure of the vessel, the rule of damages has been held to he the value at the place "of shipment. (Dusar v. Murgatroyd, 1 Wash. C. C. Rep. 13.) But where the loss occurs after the vessel has left the place of shipment, then the value of the goods at the place of destination, deducting the charges, furnishes the true rule of damages. In Watkinson v. Laughton, (8 John. 213,) damages were given for the value of the goods at the place of destination, deducting the charges. (See Van Winkle v. U. S. Mail Steamship Co. 37 Barb. 122.) There is nothing in the evidence to warrant the conclusion that the loss occurred in port, before the vessel sailed. On the contrary, the port warden testified that the casks were properly stowed and well dunnaged ; that there was no undue pressure on them ; and that he thought the injury had been caused after the vessel had sailed. The weight of evidence is against the supposition that the loss had occurred in port.
*131If it was a matter of doubt whether the loss occurred before, or after, leaving port, it became a question for the jury to pass upon; and the evidence of value at the place of destination was material, if the jury found the injury to have occurred after sailing.
The judge erred in excluding the evidence of value in the port of destination.
A new trial should be granted; costs to abide the event.
Mullin', J.
The jury did not allow the plaintiff the full amount of freight claimed and proved by him. They must therefore have deducted the value of the wine lost from the casks after it was put on board the plaintiff’s vessel at Bordeaux. The court admitted evidence of the value of the .wine at Bordeaux, and rejected evidence of its value at New York, the port of delivery. In this I think' the learned judge erred. It seems to be well settled that when the loss of cargo occurs at the port where it is laden, and before the voyage begins, the carrier is liable for its value at such port. But when the loss "happens after the voyage has been begun, then the value must be estimated at the port of delivery.
There is no evidence that the loss in this case occurred before the beginning of the voyage; and in the absence of any finding upon the point, I do not think it can be inferred, from the facts proven.
In estimating the value of the wine in question, at New York, it is not intended to give to the defendant the value of the wine after the duties or any other charges are paid 'on it. The value to which the defendant was entitled, was what the wine was worth on board ship in .the port of New York, less the freight on the samé from Bordeaux.
I have not seen a report of the cáse referred to by the learned judge in his opinion, and I cannot say whether the judge has given all the material facts of it. But as stated, *132it seems in conflict with reported adjudications, and a departure from a well settled rule of law.
[New York General Term,
November 5, 1866.
I think the judgment should be reversed, and a new trial ordered ¡ costs to abide the event.
Clerks, J. concurred.
Ingraham, Clerhe and Muttin, Justices.]